EXAMINER’S NOTICE OF ALLOWANCE
This action is responsive to the filing of the current Reissue application, dated 04/16/2021. 
Because the instant application's actual filing date was filed on or after September 16, 2012, the statutory provisions of the American Invents Act (“AIA ”) will govern this proceeding. 
The instant application is a reissue application of Patent No. 9,198,141, hereinafter “the ‘141 Patent”. Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the ‘913 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘141 Patent. Furthermore, based upon the Examiner's independent review of the ‘141 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations, or certificates of correction.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Douglas Owens on 06/08/2012, see attached Interview Summary.
39. (New-Twice Amended) A base station, comprising: 
a transceiver; and
a processor configured to:
transmit, through the transceiver, information about a configuration for a first set of parameters associated with transmission of a sounding reference signal (SRS) and information about a configuration for a second set of parameters associated with transmission of a physical uplink shared channel (PUSCH), 
transmit, through the transceiver, a first downlink control information (DCI) format associated with power control of the SRS or a second DCI format associated with power control of the PUSCH,
receive, through the transceiver, the SRS by using the first set of parameters and a first transmission power control (TPC) command in the first DCI format, in case that a user equipment (UE) transmits the SRS, and
receive, through the transceiver, the PUSCH by using the second set of parameters and a second TPC command in the second DCI format, in case that the UE transmits the PUSCH. 

48. (New-Twice Amended) A method for a base station, the method comprising: 
transmitting information about a configuration for a first set of parameters associated with transmission of a sounding reference signal (SRS) and information about a configuration for a second set of parameters associated with transmission of a physical uplink shared channel (PUSCH); 
transmitting a first downlink control information (DCI) format associated with a power control of the SRS or a second DCI format associated with a power control of the PUSCH;
receiving the SRS by using the first set of parameters and a first transmission power control (TPC) command in the first DCI format, in case that a user equipment (UE) transmits the SRS; and
receiving the PUSCH by using the second set of parameters and a second TPC command in the second DCI format, in case that the UE transmits the PUSCH. 


Allowable Subject Matter
Examiner finds the Applicant’s amendments to claims 21, 30, 39, and 48 and remarks regarding the rejections to be persuasive. Therefore, all rejections are withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of 3GPP TS 36.214 V10.3.0, hereinafter “3CPP” does not teach: 
Claim 7. A method for transmitting signals from a user equipment (UE) in response to an indication by a field included in a downlink control information (DCI) format conveyed to the UE in a physical downlink control channel transmitted from at least one transmission point, the method comprising the steps of:
transmitting a sounding reference signal with a first power determined from a first set of parameters, if the DCI format schedules data transmission to the UE; and 
transmitting signals on a physical uplink shared channel with a second power determined from a second set of parameters, if the DCI format schedules data transmission from the UE.

Claim 17. A user equipment (UE) for transmitting signals in response to an indication by a field included in a downlink control information (DCI) format conveyed in a physical downlink control channel transmitted from at least one transmission point, the UE comprising: 
a receiver configured to receive DCI formats in respective physical downlink control channels; and 
a transmitter configured to transmit a sounding reference signal with a first power determined from a first set of parameters, if a first DCI format from among the DCI formats schedules data transmission to the UE apparatus, and to transmit signals on a physical uplink 

Claim 21. A method for a user equipment (UE) to determine power for signal transmission, the method comprising: 
receiving information about a configuration for a first set of parameters associated with transmission of a sounding reference signal (SRS) and information about a configuration for a second set of parameters associated with transmission of a physical uplink shared channel (PUSCH); 
receiving at least one of a first downlink control information (DCI) format associated with power control of the SRS transmission or a second DCI format associated with power control of the PUSCH transmission; and -24-Attorney Docket No.: 
performing a power control of the SRS transmission using the first set of parameters and a first transmission power control (TPC) command in the first DCI format, in case that the UE transmits the SRS; and 
performing the power control of the PUSCH transmission using the second set of parameters and a second TPC command in the second DCI format, in case that the UE transmits the PUSCH.

Claim 30. A user equipment (UE), comprising: 
a transceiver; and 
a processor configured to: 

receive, through the transceiver, a first downlink control information (DCI) format associated with power control of the SRS transmission or a second DCI format associated with power control of the PUSCH transmission, 
perform the power control of the SRS transmission using the first set of parameters and a first transmission power control (TPC) command in the first DCI format, in case that the UE transmits the SRS, and perform the power control of the PUSCH transmission using the second set of parameters and a second TPC command in the second DCI format, in case that the UE transmits the PUSCH.

Claim 39. A base station, comprising: 
a transceiver; and 
a processor configured to: -27-Attorney Docket No.: 
transmit, through the transceiver, information about a configuration for a first set of parameters associated with transmission of a sounding reference signal (SRS) and information about a configuration for a second set of parameters associated with transmission of a physical uplink shared channel (PUSCH),
transmit, through the transceiver, a first downlink control information (DCI) format associated with power control of the SRS or a second DCI format associated with power control of the PUSCH, 
receive, through the transceiver, the SRS by using the first set of parameters and a first transmission power control (TPC) command in the first DCI format, in case that a user equipment (UE) transmits the SRS, and receive, through the transceiver, the PUSCH by using the second set of parameters and a second TPC command in the second DCI format, in case that the UE transmit the PUSCH.

Claim 48. A method for a base station, the method comprising: 
transmitting information about a configuration for a first set of parameters associated with transmission of a sounding reference signal (SRS) and information about a configuration for a second set of parameters associated with transmission of a physical uplink shared channel (PUSCH);
transmitting a first downlink control information (DCI) format associated with a power control of the SRS or a second DCI format associated with a power control of the PUSCH;
receiving the SRS by using the first set of parameters and a first transmission power control (TPC) command in the first DCI format, in case that a user equipment (UE) transmit the SRS; and 
receiving the PUSCH by using the second set of parameters and a second TPC command in the second DCI format, in case that the UE transmit the PUSCH.

The best prior art of record, 3GPP does not teach the limitations as described above in claims 7, 17, 21, 30, 39, and 48. 

The cited areas in of 3GPP teaches power control as seen in section 5, starting on page 9. As seen in the subsequent pages, a determination of power for the UE to transmit a PUSCH is determined. The DCI, in the cited area, clearly shows the format’s 0/4 and 3/3A that are included in a PDCCH, see page 11 et seq. However, the Examiner is persuaded that the 3GPP reference does not specifically teach, “transmitting a SRS with a first power determined from a first set of parameters, if the DCI format schedules data transmission to the UE; and transmitting signals on a PUSCH with a second power determined from a second set of parameters, if the DCI format schedules data transmission from the UE.”, (emphasis added). This is a similar case for claim 17 and is allowable for the same reasons as claim 7. 
The newly amended limitations claims 21, 30, 39, and 48, are not taught by the cited areas of the prior art, see above bolded area that are emphasized for their allowable limitations.
  
Claims 1 – 21, 24 – 26, 29, 30, 33 – 35, 38, 39, 42 – 44, 47, 48, 51 – 53, and 56 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ENGLAND whose telephone number is (571)272-3912.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID E. ENGLAND
Primary Examiner
Art Unit 3992

/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/Roland Foster/, Primary Examiner, Art Unit 3992
/M.F/Supervisory Patent Examiner, Art Unit 3992